Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended.
Claim 10 is cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tyler Drye on 1/5/2021.
The application has been amended as follows 
a.	Claim 9 is cancelled.

Allowable Subject Matter
Claims 1-8 and 11-12 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, a laminated electronic component comprising
a coil, 
a laminated body, and 
an insulator part, wherein the coil is formed in the laminated body of pluralities of laminated magnetic material layers and conductor patterns by electrically connecting the conductor patterns adjacent to each other via the magnetic material layers,
 the magnetic material layers contain a metal magnetic material,
the coil has a first end portion close to a bottom surface of the laminated body and a second end portion distant from the bottom surface of the laminated body, 
the first end portion is electrically connected to a first external terminal disposed on the bottom surface of the laminated body, 
the second end portion is electrically connected to a second external terminal disposed on the bottom surface of the laminated body via a conductor extending in a lamination direction of the laminated body, 
the insulator part is disposed between the conductor and the coil, 
 the conductor is disposed in contact with the magnetic material on a side of the conductor that is opposite to the coil, 
and the insulator is disposed only along sides of the conductor that face the coil.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837